DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 11/3/2021:
Claims 1 and 4-16 are pending in the current application.  Claims 1 and 7 have been amended, Claims 2-4 are cancelled, and Claims 13-16 stand withdrawn.
The previous prior art-based rejections have been overcome in light of the amendment and/or arguments.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The claims recite “a composition for manufacturing a polyethylene porous film of a secondary battery separator” but since there is no separator (which is just a membrane with an intended use of “separating”) or battery claimed, then the “secondary battery separator” is seen as an intended use.
Claim Rejections - 35 USC § 103
6.	Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2006/0228540 in view of Schmidt US PG Publication 2006/0100323 and Park US PG Publication 2015/0037692.
Regarding Claims 1 and 7, Lee discloses a composition for manufacturing a secondary battery separator comprising a polyethylene resin, paraffinic oil, and a pore-controlling agent such as silica (meeting Claim 3) (see abstract, para 0044, 0092).  Lee fails to specifically disclose an ionic liquid as part of the composition.  However, Schmidt discloses a polyolefin polymer composition that can be used as a membrane wherein ionic liquid is added to the composition as a plasticizer in order to improve thermoplastic processability, and the electrical properties (see at least abstract, paras 0021, 0031, 0057).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include ionic liquid in the separator composition of Lee because Schmidt teaches that this additive improves thermoplastic processability and the electrical properties of a membrane.  Although Lee modified by Schmidt does not disclose the combination of ionic liquid, pore-controlling agent, and paraffinic oil as “an ionic liquid lubricant composition”, as noted above in the “Claim Interpretation” section, this combination of materials is present in the composition of the prior art and therefore meets the claim. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Lee further teaches the use of 10-50 wt% of polyethylene (encompassing the claimed range of 15 to 30 wt%), 90 to 50 wt% of diluent (paraffinic oil) (overlapping the claimed range of 20 to 50 wt%), 0 to 150 parts by weight of inorganic powder (overlapping the claimed range of 30 to 50 wt%) and this value is taught as a result-effective variable (see abstract and paras 0040-0042).    Further, Schmidt teaches that a polymer composition using ionic liquid as a plasticizer should comprise most preferably 1 to 16 wt% of ionic liquid (para 0026).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include 15 to 30 wt% of polyethylene resin, 30 to 50 wt% of the pore-controlling agent, 20 to 50 wt% of the paraffinic oil, and 0.1 to 10 wt% of ionic liquid or 0.1 to 5 wt% (meeting Claim 7)  in the composition of Lee modified by Schmidt because prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  
Lee modified by Schmidt fails to specifically disclose wherein the polyethylene resin has a weight average molecular weight of 300,000 to 700,000.  However, in the same field of endeavor of polyethylene-based microporous film used in a battery, Park discloses the use of high density polyethylene having an average molecular weight of 380,000 (added in solution with paraffin oil diluent) (see para 0125), which falls in the claimed range, and while Park does not specifically recite an advantage to using polyethylene of this molecular weight, the skilled artisan would apply this teaching to the composition of Lee and Schmidt with a reasonable expectation of success, since the combination of KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 4, Lee teaches the use of the pore-controlling agent having a particle size of 1 µm, which falls within the claimed range.  
Regarding Claim 8, Schmidt teaches the use of tetra alkyl ammonium or tetra alkyl phosphonium cation and an ion including sulfonates and phosphates as part of the ionic liquid (structures 10 and 11, para 0027-0028), and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a tetra alkyl ammonium or tetra alkyl phosphonium cation and an ion including sulfonates and phosphates as part of the ionic liquid of Lee because Schmidt teaches the preferable use of these and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding Claims 9 and 10, structures 10 and 11 of Schmidt include a central N or P atom and four R-groups, one of the R-groups optionally being a “linear or branched aliphatic hydrocarbon radical having from to 20 carbon atoms, having interruption by one or more functionalities selected from the group –O—C(O)–,” which would result the branched ester group on the left side of claimed Chemical Formulas 1-3, and the other R-groups can be “linear or branched hydrocarbons” with 1 to 20 carbon atoms, and so these parameters encompass the claimed structures.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to select the groups listed above for the ionic liquid anion and cation of Lee modified by Schmidt since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2006/0228540 in view of Schmidt US PG Publication 2006/0100323 and Park US PG Publication 2015/0037692, as applied to Claim 1, and further in view of Lin US PG Publication 2004/0260001.
Regarding Claims 5 and 6, Lee modified by Schmidt and Park discloses a composition for manufacturing a secondary battery separator comprising the claimed paraffinic oil, as described in the rejection of Claim 1, which is incorporated herein in its entirety, but fails to specifically disclose that the paraffinic oil is a base oil including 60% or more of paraffinic hydrocarbon and that the paraffinic oil is a base oil including 0.03 wt% or less of sulfur (S).  However, in the same field of endeavor of using paraffinic oil as an additive to a polyolefin to form an article, Lin teaches that when paraffinic oil/mineral oil is used as an additive (i.e. a NFP, non-functionalized plasticizer) to a polyolefin to form an article, higher quality materials have less than or equal to 0.03 wt% sulfur and have the least amount of saturates and have the highest viscosity, and that NFP can consist essentially of C6 to C200 paraffins having no functional groups, which would mean that there is greater than 60% of paraffinic hydrocarbons in the NFP (see at least e.g. paras 0011-0015, 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a paraffinic oil having less than 0.03 wt% sulfur and essentially consisting of C6 to C200 paraffins as a base oil in the composition of Lee modified by Schmidt and Park because Lin teaches that these parameters provide a high quality paraffin material suitable to add to a polyolefin material.  
Allowable Subject Matter
8.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The anions recited in these claims are not found in any prior art that is applicable to the teaching of Lee modified by Schmidt and Park.  That is, there is no teaching available to use an ionic liquid, having these anions, as an additive to a polyethylene-based porous membrane in a battery.  
Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
10.	Applicant argues that the skilled artisan would not incorporate the teachings of Schmidt into the teachings of Lee because they are directed to different technical fields.
	The Office has considered this argument and respectfully disagrees.  It is submitted that the Schmidt notes in para 0057 that the teaching is applicable to membranes and that the results improve the separating action of a membrane.    Further, paras 0008 and 0015 of Schmidt reference the relevance of polymer complexes with ionic liquids as having applicability to conductive polymeric electrolytes in batteries.  Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
11.	Applicant argues that because Lee teaches that the inorganic powder is not an essential component, and because the ionic liquid of Schmidt is not added to improve electrical conductivity to the polyethylene separator, then the prior art does not render the instant claim 1 unpatentable because the present invention of claim 1 has excellent features. 
The Office has considered this argument and respectfully disagrees.  It is submitted that Applicant’s arguments are not commensurate in scope with the claims.  In response to applicant's argument that the prior art does not recognize an improvement in electrical conductivity or that the inorganic powder is essential, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729